Citation Nr: 0910255	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-13 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
mitral valve palpitation (MVP), claimed as a heart condition, 
including as secondary to his service-connected Hashimoto's 
Thyroiditis (HT), and if so, whether service connection is 
warranted.   


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1987 to July 
1994. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which reopened the 
claim for service connection for MVP and denied the claim on 
the merits.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for MVP, including as secondary to his service-connected HT, 
was denied by an August 2000 rating decision.  The Veteran 
did not appeal.

2.  The evidence submitted since August 2000 is new and 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for MVP.

3.  The Veteran's MVP is causally related to his service-
connected HT.   


CONCLUSIONS OF LAW

1.  The August 2000 rating decision that denied entitlement 
to service connection for MVP is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the August 2000 rating decision 
that denied entitlement to service connection for MVP is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).




3.  The criteria for entitlement to service connection for 
MVP as secondary to service-connected MVP have been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303. 3.310,  (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In this decision, the Board reopens the veteran's MVP claim 
and grants the claim in full.  Thus, a discussion of VA's 
duties to notify and assist is not necessary.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for a disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  

The veteran's claim of entitlement to service connection for 
MVP was denied by an August 2000 rating decision on the basis 
that there was no evidence relating this condition to his 
service-connected HT.  The Veteran was notified of this 
decision and of his appellate rights by a letter dated August 
30, 2000.  The Veteran did not appeal this decision, and it 
is therefore final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).  The Veteran filed a claim to reopen 
in June 2005. 

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. 3.156 (2007).  Evidence is new if it has not 
been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Although, for the purpose of reopening a claim the Board is 
prohibited from weighing evidence and must assume evidence is 
credible, in deciding the claim on the merits the Board must 
assess the credibility and probative weight of the evidence. 
See Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990).

At the time of the August 2000 decision, the evidence of 
record included the veteran's service treatment records; 
private treatment records from Luis Raul Ruiz Rivera, M.D., 
dated from June 1995 to October 1999; private treatment 
records from Angie M. Rosado, M.D., dated in May 1997; 
private treatment records from Francisco M. Rivera, M.D., 
M.P.H., dated from July 1997 to September 1999; a Holter test 
report dated in June 1997 and a letter dated in October 1999 
from Julio A. Sepulveda Franco, M.D.; an electrocardiogram 
(EKG) report dated in 1997; laboratory results from the 
Laboratorio Clinico Alfeciza dated from June 1995 to August 
1999, Smith Kline Beecham Clinical Laboratories dated in June 
1995, Condominio Centro Altamira dated from June 1995 to June 
1996, Laboratorio Clinico Luna dated in June 1996, Lab Medico 
e Industrial del Sur dated in May 1997, and Laboratorio 
Clinico Alhambra dated in July 1999; VA thyroid examinations 
dated in September 1997 and February 2000; a VA medical 
opinion dated in April 2000; a copy of an article on MVP from 
Harrison's Principles of Internal Medicine, 13th edition; and 
a copy of a pamphlet on Thyroid Conditions. 

Since August 2000, new medical evidence has been associated 
with the veteran's claims file, including treatment records 
from Felipe Sanchez Gaetan, M.D., dated in May 2002; a Holter 
test report, EKG report, and treatment note dated in April 
2005 from Dr. Franco; letters dated in May 2005, October 
2005, and April 2007 from Guireida Rivera Colon, M.D.; a VA 
treatment note dated in March 2005; an internet article 
titled "MVP in autoimmune thyroid disease: an index of 
systemic autoimmunity?" printed in October 1999; a copy of 
an article titled "The Thyroid: A Fundamental and Clinical 
Text"; a VA thyroid examination report dated in October 
2005; and a VA cardiology examination report dated in May 
2007. 

Significantly, in his May 2005 letter, Dr. Colon reported 
that HT is associated with a higher prevalence of MVP, as 
well as several other conditions, and stated that, upon 
evaluation, the Veteran presented with HT with hypothyroidism 
and MVP with palpitations.  Additionally, in his April 2007 
letter, Dr. Colon reported that the association between MVP 
and chronic autoimmune thyroiditis is supported by many 
studies, and mentioned the results of several studies that 
had attempted to explain this association.  In this letter, 
Dr. Colon also reported that the veteran's MVP is associated 
with and aggravated by his HT.  

The veteran's claim was previously denied because there was 
no evidence that his MVP was causally related to his service-
connected HT.  The evidence submitted since August 2000 is 
new in that it had not previously been submitted.  It is also 
material insofar as it relates to a previously unestablished 
fact necessary to substantiate the veteran's claim; namely, 
the newly associated medical evidence shows that there is a 
possible relationship between the veteran's MVP his service-
connected HT.  The additional evidence being both new and 
material, the claim for service connection is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


II.  Service Connection

The Veteran contends that his currently diagnosed MVP is 
causally related to his service-connected HT.  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

Initially, the Board notes that service connection is in 
effect for HT and that the veteran currently has MVP.  As 
such, the Board will focus on the evidence that pertains to 
whether his MVP is related to his service-connected 
disability.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. 
Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).   In this regard, the Board notes that there are 
competing medical opinions of record addressing whether the 
veteran's MVP is related to his service-connected HT.

As noted above, Dr. Colon, the veteran's private 
endocrinologist, has submitted several letters regarding the 
veteran's MVP.  In his May 2005 letter, Dr. Colon reported 
that the Veteran has a history of HT dating to 1995, and 
currently has MVP with palpitations.  Dr. Colon also noted 
that, in general, HT is associated with a higher prevalence 
of MVP, as well as several other conditions.  Additionally, 
in his April 2007 letter, Dr. Colon reported that the 
association between MVP and chronic auto-immune thyroiditis 
is supported by many studies, and that the co-existence of 
MVP with chronic lymphocytic thyroiditis has been studied to 
explain this association.  Dr. Colon stated that some of 
these studies suggest an association between MVP and non-
organic specific auto-antibodies, indicating that MVP may 
also be an autoimmune condition.  Dr. Colon also stated that 
other studies show the existence of a mutation on the THS 
receptor with MVP prolapse, supporting the autoimmune 
etiology of the disease.  Finally, Dr. Colon provided the 
opinion that the veteran's MVP is associated with and 
aggravated by his HT.  

In May 2007, the Veteran was provided with a VA cardiology 
examination.  At the outset of the examination report, the 
examiner indicated that he had reviewed the veteran's claims 
folder.  At his examination, the Veteran reported that his 
MVP had its onset in 1999, when he noticed heart 
palpitations, and an EKG was performed confirming MVP.  After 
discussing the veteran's pertinent history and the findings 
of his physical examination, the examiner diagnosed the 
Veteran with MVP.  The examiner also provided the opinion 
that the veteran's MVP was not caused by or a result of his 
HT.  In support of this opinion, the examiner cited several 
medical texts, reporting that MVP most frequently occurs as a 
primary condition that is not associated with other diseases, 
although it has also been associated with many other 
conditions.  The examiner noted, however, that the etiology 
of MVP in general has yet to be elucidated.  Further, he 
stated that while a coexistence of MVP with autoimmune 
thyroid disease has been described, there is not sufficient 
data to explain this association.  The examiner noted that it 
is not clear how a point mutation in the TSH-R gene could be 
related to MVP, but that it was unlikely that that TSH-R 
mutation on its own is sufficient to cause MVP.  The examiner 
concluded that, even though there is evidence of a higher 
prevalence of MVP in patients with HT, there is no evidence 
showing that HT is the cause of MVP.  

The Board notes that the veteran's private physician, who is 
a specialist in endocrinology, has provided the opinion that 
the Veteran's MVP is associated with and aggravated by his 
HT, and in two comprehensive reports has offered a cogent 
explanation in support of that assessment.  The Board finds 
Dr. Colon's May 2005 comment that HT is associated with a 
higher prevalence of MVP, and his April 2007 comment that the 
association between MVP and chronic auto-immune thyroiditis 
is supported by many studies, to be persuasive.  The negative 
evidence of record consists of the opinion offered by the May 
2007 VA examiner, who conceded that there is evidence of a 
higher prevalence of MVP in patients with HT and stated that 
a coexistence of MVP with autoimmune thyroid disease has been 
described, but went on to report that the etiology of MVP in 
general has yet to be elucidated and that there is no 
evidence showing that HT is the cause of MVP.  In considering 
the conflicting medical opinions of record, the Board finds 
that the positive medical opinion of the veteran's private 
physician, a specialist in endocrinology and thyroid 
disorders, places the evidence in equipoise.  Thus, applying 
the benefit of the doubt doctrine, the doubt is resolved in 
favor of the veteran.  See 38 C.F.R. § 3.102 (2007).  The 
Veteran's MVP is causally related to his service-connected 
HT.  Therefore, the veteran's claim for service connection 
for MVP, as secondary to HT, is granted.  See 38 C.F.R. 
§ 3.310.


ORDER

Service connection for MVP, as secondary to service-connected 
HT, is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


